UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) þ Quarterly report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended: September 30, 2012 o Transition report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from: to 001-14494 Commission File Number PERNIX THERAPEUTICS HOLDINGS,INC. (Exact name of Registrant as specified in its charter) Maryland 33-0724736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 10003 Woodloch Forest Drive, The Woodlands, TX 77380 (Address of principal executive offices) (Zip Code) (832)934-1825 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such report(s)) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ . Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ On November 12, 2012, there were 29,113,443 shares outstanding of the Registrant’s common stock, par value $0.01 per share. PERNIX THERAPEUTICS HOLDINGS,INC. Quarterly Report on Form10-Q For the Three and Nine Months Ended September 30, 2012 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Condensed Consolidated Balance Sheets as ofSeptember 30, 2012 (unaudited) and December 31, 2011 4 Condensed Consolidated Statements of Operations and Comprehensive Income (unaudited) for the Three and Nine Months EndedSeptember 30, 2012 and 2011 5 Condensed Consolidated Statements of Stockholders’ Equity as of September 30, 2012 (unaudited) and December 31, 2011 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PARTII. INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 44 Signatures 45 2 Cautionary Statement Regarding Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information, so long as those statements are identified as forward-looking and are accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those discussed in the statement. We desire to take advantage of these “safe harbor” provisions with regard to the forward-looking statements in this Form 10-Q and in the documents that are incorporated herein by reference. These forward-looking statements reflect our current views with respect to future events and financial performance. Specifically, forward-looking statements may include: ● projections of revenues, expenses, income, income per share and other performance measures; ● statements regarding expansion of operations, including entrance into new markets and development of products; and ● statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These forward-looking statements express our best judgment based on currently available information and we believe that the expectations reflected in our forward-looking statements are reasonable. By their nature, however, forward-looking statements often involve assumptions about the future. Such assumptions are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. As such, we cannot guarantee you that the expectations reflected in our forward-looking statements will actually be achieved. Actual results may differ materially from those in the forward-looking statements due to, among other things, the following factors: ● changes in general business, economic and market conditions; ● volatility in the securities markets generally or in the market price of our stock specifically; and ● the risks outlined in the section entitled “Risk Factors” contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2011. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this Form 10-Q. Except as required by law,we donot undertake any obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. 3 PART I.FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED BALANCE SHEETS September30, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Prepaid income taxes ─ Deferred income taxes Total current assets Property and equipment, net Other assets: Investments Intangible assets, net Other long-term assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued personnel expenses Accrued allowances Income taxes payable ─ Other accrued expenses Contracts payable Debt – short term ─ Line of credit ─ Total current liabilities Long-term liabilities Contracts payable ─ Debt – long term ─ Deferred income taxes Total liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY Common stock, $.01 par value, 90,000,000 shares authorized, 31,143,639 and 27,820,004 issued, and 29,070,829 and 25,749,137 outstanding at September 30, 2012 and December 31, 2011, respectively Treasury stock, at cost (2,072,810 and 2,070,867 shares held at September 30, 2012 and December 31, 2011, respectively) (3,772,410 ) (3,751,890 ) Additional paid-in capital Retained earnings Accumulated other comprehensive income Totalequity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 4 PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net revenues $ Costs and expenses: Cost of product sales Selling, general and administrative expenses Research and development expense Loss from the operations of the joint venture with SEEK ─ Royalties expense, net ─ ─ Depreciation and amortization expense Total costs and expenses Income (loss) from operations ) ) Other income (expense): Interest income (expense), net ) ) ) Income (loss) before income taxes ) ) Income tax provision (benefit) ) ) Net income (loss) $ ) $ $ ) $ Unrealized gain on securities, net of income tax ─ ─ Comprehensive income $ Net income (loss) per share, basic $ ) $ $ $ Net income (loss) per share, diluted $ ) $ $ $ Weighted-average common shares, basic Weighted-average common shares, diluted See accompanying notes to condensed consolidated financial statements. 5 PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid-In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive income Total Balance at December 31, 2011 $ $ $ ) $ $ $ Stock-based compensation ─ ─ ─ Issuance of stock options for services fromnon-employees ─ Issuance of common stock, net of stock withheld for income tax liability (20,520 ) ─ ─ Income tax benefit on stock based awards ─ Issuance of common stock upon additional public offering, net of issuance costs of $846,202 ─ ─ ─ Net loss ─ ─ ─ ) ─ ) Unrealized gain on securities, net ─ Balance at September 30, 2012 $ $ $ ) $ $ $ See accompanying notes to condensed consolidated financial statements. 6 PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Deferred income tax benefit (517,388 ) (2,414,000 ) Loss on disposal of assets ─ Stock compensation expense Expense from stock options issued in exchange for services Loss from the operations of the joint venture with SEEK Changes in operating assets and liabilities: (net of effects of acquisition of GSL) Accounts receivable (8,894,041 ) Inventory (3,372,902 ) Prepaid expenses and other assets (147,639 ) Accounts payable Income taxes (2,299,606 ) (870,851 ) Accrued expenses (2,502,663 ) Net cash from operating activities Cash flows from investing activities: Investment in joint venture with SEEK ─ (1,000,000 ) Acquisition of gastroenterology product license (2,400,000 ) ─ Acquisition of Great Southern Laboratories (“GSL”) (4,666,964 ) ─ Acquisition of license for non-codeine antitussive drug in development (5,000,000 ) ─ Other intangibles (850,000 ) ─ Proceeds from sale of equipment ─ Purchase of software and equipment (279,673 ) (133,281 ) Net cash from investing activities (13,189,087 ) (1,133,281 ) Cash flows from financing activities: Proceeds from line of credit ─ Payments on line of credit (6,000,000 ) ─ Payment on contracts payable (2,990,000 ) (1,930,000 ) Proceeds from issuance of stock in additional offering, net of issuance costs of $846,202 and $255,254 for the nine months ended 2012 and 2011, respectively Transfer to/from restricted cash ─ Payments on GSL mortgages and capital leases (80,732 ) ─ Payment received on notes receivable ─ Tax benefit on stock-based awards Proceeds from issuance of stock Net cash from financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure: Cash paid for income taxes $ $ Interest paid during the period $ $ Non-cash transaction Acquisition of Omeclamox® license - contract payable $ $ Acquisition of product license - contract payable $ $ ─ Assumption of mortgage in acquisition of GSL $ $ ─ Assumption of capital leases in acquisition of GSL $ $ ─ Accrued 2011 bonus paid in unrestricted common stock $ $ ─ Non-cash intangible value of deferred tax liability related to intellectual property license acquired $ $ ─ See accompanying notes to condensed consolidated financial statements. 7 PERNIX THERAPEUTICS HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Note 1. Company Overview Pernix Therapeutics Holdings, Inc. (“Pernix”) is a specialty pharmaceutical company focused on the sales, marketing, manufacturingand development of branded, generic and OTC pharmaceutical products for pediatric and adult indications in a variety of therapeutic areas.The Company expectsto continue to executeits growth strategy which involves the horizontal integration of our branded prescription, generic and OTC businesses.The Company manages a portfolio of branded and generic prescription products and a non-codeine antitussive drug in development.The Company’s branded products for the pediatrics market include CEDAX®, an antibiotic for middle ear infections, NATROBA™, a topical treatment for head lice marketed under an exclusive co-promotion agreement with ParaPRO, LLC, REZYST IM™, a proprietary probiotic blend to promote dietary management and a family of prescription treatments for cough and cold (BROVEX®, ALDEX® and PEDIATEX®). The Company expanded into the gastroenterology market with the June 2012 launch of Omeclamox-Pak®, a triple combination medication taken orally to treat Helicobacter pylori (H. pylori) infection and eradicate duodenal ulcer disease in adults.The Company promotes its branded products through an established U.S. sales force. Pernix also markets generic products through its wholly-owned subsidiary, Macoven Pharmaceuticals. Founded in 1996, the Company’s headquarters is in The Woodlands, TX and the Company’s recently acquired manufacturing facility is in Houston, TX. Controlled Equity Offering.On February 10, 2012, the Company entered into a controlled equity offering sales agreement (the “Sales Agreement”) with Cantor Fitzgerald& Co. (“Cantor”) pursuant to which the Company could issue and sell shares of its common stock having an aggregate offering price of up to $25,000,000 from time to time through Cantor, acting as agent, but in no event more than 5,000,000 shares of common stock. The Companypaid Cantor a commission rate of 3.0% of the gross sales price per share of the common stock sold through Cantor as agent under the Sales Agreement.The Companyreimbursed Cantor an amount equal to $50,000, representing certain expenses incurred by Cantor in connection with entering into the Sales Agreement and provided Cantor with customary indemnification rights.The Company sold 2,966,739 shares of common stock under this controlled equity program for total net proceeds of approximately $23.8 million and closed the controlled equity offering on May 1, 2012.The offering was made pursuant to our effective shelf registration statement filed with the Securities and Exchange Commission on May 31, 2011.The Company plans to continue to use the proceeds of this financing to provide funding for future acquisitions and for general corporate purposes. Note 2. Basis of Presentation and Summary of Significant Accounting Policies Interim Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. These financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of these financial statements.Operating results for the three and nine-month periods ended September 30, 2012 are not necessarily indicative of the results for future periods or the full year. Principles of Consolidation The condensed consolidated financial statements include the accounts of Pernix’s wholly-owned subsidiaries: Pernix Therapeutics, LLC, GTA GP, Inc., GTA LP, Inc., Gaine, Inc.,Macoven Pharmaceuticals, LLC, Pernix Manufacturing, LLC and Respicopea, Inc.Transactions between and among the Company and its consolidated subsidiaries are eliminated. 8 Management’s Estimates and Assumptions The preparation of condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ materially from those estimates. The Company reviews all significant estimates affecting the condensed consolidated financial statements on a recurring basis and records the effect of any necessary adjustments prior to their issuance. Significant estimates of the Company include: revenue recognition, sales allowances such as returns on product sales, government program rebates, customer coupon redemptions, wholesaler/pharmacy discounts, product service fees, rebates and chargebacks, sales commissions, amortization, depreciation, stock-based compensation, the determination of fair values of assets and liabilities in connection with business combinations, and deferred income taxes. Equity Method of Accounting For the periods presented, the Company’s investment in our former joint venture with SEEK is accounted for at cost and adjusted for the Company’s prior share (46%) of the joint venture’s undistributed earning or losses.On May 14, 2012, the Company acquired the exclusive right from SEEK to commercialize and market products utilizing certain antitussive intellectual property in the areas of cough, cold, sinus and allergy in the United States and Canada in connection with the termination of the joint venture.See Note 4, Investments andNote 6, Intangible Assets, for additional information. Revenue Recognition The Company’s consolidated net revenues represent the Company’s net product sales and collaboration revenues.The following table sets forth the categories of the Company’s net revenues (in thousands) for the three and nine months ended September 30, 2012 and 2011. Three Months Ended September 30, Nine Months Ended September 30, (in thousands) (in thousands) Gross product sales $ Sales allowances (5,510 ) (6,785 ) (19,313 ) (21,408 ) Net product sales Manufacturing revenue ─ ─ Co-promotion and royalty revenues Net revenues $ The Company records all of its revenue from product sales, manufacturing sales and co-promotion agreements when realized or realizable and earned.Revenue is realized or realizable and earned when all of the following criteria are met: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred or services have been performed and are billable; (3) the seller’s price to the buyer is fixed or determinable; and (4) collectability is reasonably assured.The Company records revenue from product sales when the customer takes ownership and assumes risk of loss (free-on-board destination). Manufacturing revenue is recognized when the finished product is shipped to the customer. Co-promotion revenue is recognized in the period in which the product subject to the arrangement is sold.At the time of a product sale, estimates for a variety of sales deductions, such as returns on product sales, government program rebates, price adjustments and prompt pay discounts are recorded. 9 The Company relies on certain materials used in its development and manufacturing processes, most of which are procured from a single source.The Company purchases its pharmaceutical ingredients from a limited number of suppliers.The failure of a supplier, including a subcontractor, to deliver on schedule could delay or interrupt the development or commercialization process and thereby adversely affect the Company’s operating results.In addition, a disruption in the commercial supply of or a significant increase in the cost of the active pharmaceutical ingredient (“API”) from any of these sources could have a material adverse effect on the Company’s business, financial position and results of operations. The Company’s customers consist of drug wholesalers, retail drug stores, mass merchandiser and grocery store pharmacies in the United States. The Company primarily sells its products directly to large national drug wholesalers, which in turn resell the products to smaller or regional wholesalers, retail pharmacies, chain drug stores and other third parties.The following tables list the Company’s customers that individually comprised greater than 10% of total gross product sales for the three and nine months ended September 30, 2012 and 2011, or 10% of total trade accounts receivable as of September 30, 2012 and December 31, 2011. Three Months Ended September 30, Nine Months Ended September 30, Cardinal Health, Inc. 41 % 49 % 36 % 43 % McKesson Corporation 29 % 13 % 29 % 19 % AmerisourceBergen Drug Corporation 7 % 7 % 11 % 11 % Walgreens Corporation 11 % 5 % 7 % 6 % Morris & Dickson Co., LLC 2 % 19 % 6 % 13 % Total 90 % 93 % 89 % 92 % Accounts Receivable September30, December31, Cardinal Health, Inc. 37 % 30 % McKesson Corporation 28 % 32 % Walgreens Corporation 15 % 8 % Total 80 % 70 % Net Revenues Product Sales The Company recognizes revenue from its product sales in accordance with its revenue recognition policy discussed above.The Company sells its products primarily to large national wholesalers, which have the right to return the products they purchase.The Company is required to estimate the amount of future returns at the time of revenue recognition.The Company recognizes product sales net of estimated allowances for product returns, government program rebates, price adjustments, and prompt pay discounts. 10 Product Returns Consistent with industry practice, the Company offers contractual return rights that allow its customers to return the majority of its products within an 18-month period, commencing from six months prior to and up to twelve months subsequent to the product expiration date. The Company’s products have a 24 to 36-month expiration period from the date of manufacture.The Company adjusts its estimate of product returns if it becomes aware of other factors that it believes could significantly impact its expected returns. These factors include its estimate of inventory levels of its products in the distribution channel, the remaining shelf life of the product, review of consumer consumption data as reported by external information management companies, actual and historical return rates for expired lots, the forecast of future sales of the product, competitive issues such as new product entrants and other known changes in sales trends. The Company estimated returns at 5% to 14% of sales of branded products during the third quarter of 2012.The Company is accruing 14% on launch sales of Omeclamox-Pak®. The Company estimated returns at 7% on sales of generic products during the second and third quarter of 2012.The returns estimate on generic products was increased approximately 2% effective April 1, 2012 from prior periods due to the potential impact of changes in Medicaid coverage on certain products.Return estimates are based upon historical data and other facts and circumstances that may impact future expected returns to derive an average return percentage of our products.In addition to the accrual on sales during the nine months ended September 30, 2012, the Company recorded an additional returns allowance of $620,000 ($120,000 in the third quarter and $500,000 in the second quarter) as a result of the loss of Medicaid coverage on certain generic products.The returns reserve may be adjusted as we accumulate sales history and returns experience on this portfolio of products. The Company reviews and adjusts these reserves quarterly. Government Program Rebates The liability for Medicaid, Medicare and other government program rebates is estimated based on historical and current rebate redemption and utilization rates contractually submitted by each state’s program administrator and assumptions regarding future Medicaid utilization for each product. Price Adjustments The Company’s estimates of price adjustments, which include customer rebates, service fees, chargebacks, shelf stock adjustments, and other fees and discounts, are based on our estimated mix of sales to various third-party payors who are entitled, either contractually or statutorily, to discounts from the listed prices of our products and contracted service fees with our wholesalers.In the event that the sales mix to third-party payors or the contract fees paid to the wholesalers are different from the Company’s estimates, the Company may be required to pay higher or lower total price adjustments and/or incur chargebacks that differ from its original estimates and such difference may be significant. The Company’s estimates of discounts are applied pursuant to the contracts negotiated with certain customers and are primarily based on sales volumes.The Company, from time to time, offers certain promotional product-related incentives to its customers. These programs include sample cards to retail consumers, certain product incentives to pharmacy customers and other sales stocking allowances. For example, the Company has initiated coupon programs for certain of its promoted products whereby the Company offers a point-of-sale subsidy to retail consumers. The Company estimates its liabilities for these coupon programs based on redemption information provided by a third party claims processing organization. The Company accounts for the costs of these special promotional programs as price adjustments, resulting in a reduction in gross revenue. Any price adjustments that are not contractual or are non-recurring but that are offered at the time of sale or when a specific triggering event occurs, such as sales stocking allowances or price protection adjustments, are recorded as a reduction in revenue when the sales order is recorded or when the triggering event occurs.These allowances may be offered at varying times throughout the year or may be associated with specific events such as a new product launch, the reintroduction of a product or product price changes. Prompt Payment Discount The Company typically requires its customers to remit payments within the first 30 days for branded products and within 60 to 120 days for generics, depending on the customer and the products purchased.The Company offers wholesale distributors a prompt payment discount if they make payments within these deadlines.This discount is generally 2%, but may be higher in some instances due to product launches and/or industry expectations.Because the Company’s wholesale customers typically take the prompt pay discount, we accrue 100% of prompt pay discounts.These discounts are based on the gross amount of each invoice at the time of our original sale to them.Earned discounts are applied at the time of payment.This allowance is recorded as a reduction of accounts receivable. 11 See Note 9, Other Revenue Sharing Arrangements,for further discussion of co-promotion and other revenue sharing arrangements. Earnings per Share Earnings per common share is presented under two formats: basic earnings per common share and diluted earnings per common share. Basic earnings per common share is computed by dividing net income attributable to common shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings per common share is computed by dividing net income by the weighted average number of common shares outstanding during the period, plus the potentially dilutive impact ofcommon stock equivalents (i.e.stock options). Dilutive common share equivalents consist of the incremental common shares issuable upon exercise of stock options. The following table sets forth the computation of basic and diluted net income per share: Three Months Ended September 30, Nine Months Ended September 30, Numerator: Net income (loss) $ ) $ $ ) $ Denominator: Weighted-average common shares, basic Dilutive effect of stock options ─ ─ Weighted-average common shares, diluted Net income (loss) per share, basic and diluted $ ) $ $ $ Outstanding options at September 30, 2012 and 2011of 2,004,666 and 1,382,845, respectively, were not included above as they were considered anti-dilutive as of September 30, 2012 and 2011.See Note 10, Employee Equity Compensation and Benefits, for information regarding the Company’s outstanding options. Reclassifications Certain reclassifications have been made to prior period amounts in our consolidated statements of income to conform to the current period presentation.These reclassifications related to the classification of cost of samples as a selling expense instead of including in cost of goods had no effect on net income as previously reported. Recent Accounting Pronouncements Other than as set forth below, there have been no other recent accounting pronouncements that have not yet been adopted by us that are expected to have a material impact on our condensed consolidated financial statements from the accounting pronouncements previously disclosed in our Annual Report on Form 10-K for the year ended December 31, 2011. 12 The Financial Accounting Standards Board issued Accounting Standards Update (ASU) 2012-02, Intangibles—Goodwill and Other (Topic 350)—Testing Indefinite-Lived Intangible Assets for Impairment , to establish an optional two-step analysis for impairment testing of indefinite-lived intangibles other than goodwill. The standards update will be effective for financial statements of periods beginning after September 15, 2012, with early adoption permitted. In particular, the two-step analysis establishes an optional qualitative assessment to precede the quantitative assessment, if necessary. In the qualitative assessment, the entity must evaluate the totality of qualitative factors, including any recent fair value measurements, that impact whether an indefinite-lived intangible asset other than goodwill has a carrying amount that more likely than not exceeds its fair value. The entity must proceed to conducting a quantitative analysis, according to which the entity would record an impairment charge for the amount of the asset's fair value exceeding the carrying amount, if (1) the entity determines that such an impairment is more likely than not to exist, or (2) the entity foregoes the qualitative assessment entirely. The standards update finalizes the proposal in Proposed Accounting Standards Update (ASU) No. 2012-100: Intangibles—Goodwill and Other (Topic 350)—Testing Indefinite-Lived Intangible Assets for Impairment , and brings the accounting treatment for determining impairment charges on other intangible assets into conformity with the treatment of goodwill, as established by Accounting Standards Update 2011-08, Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment . The Company does not expect the adoption of this guidance to have a material impact, if any, on its financial statements. On January1, 2012, the Company adopted the new presentation requirements under ASU 2011-05, Comprehensive Income (Topic 220), Presentation of Comprehensive Income in U.S.GAAP (“ASU 2011-05”) and ASU 2011-12 Comprehensive Income (Topic 220), Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU 2011-05 (“ASU 2011-12”). ASU 2011-05 requires that comprehensive income and the related components of net income and of other comprehensive income be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 also requires reclassification adjustments from other comprehensive income to net income be presented on the face of the financial statements. However, in December 2011, the FASB issued ASU 2011-12 to defer the requirement to present reclassification adjustments from other comprehensive income on the face of the financial statements and allow entities to continue to report reclassifications out of accumulated other comprehensive income consistent with the requirements in effect before ASU 2011-05. The Company has no adjustments between net income and comprehensive income. The adoption of this guidance is not material to the Company or its presentation of its consolidated financial statements. Note 3. Accounts Receivable Accounts receivable consist of the following: September30, December31, Trade accounts receivable $ $ Less allowance for prompt pay discounts ) ) Total trade receivables Receivables from third parties – collaboration and royalty arrangements Other miscellaneous receivables (including $750,000 receivable from formerGSL owners related to acquisition) Total accountsreceivable $ $ As of September 30, 2012 and December31, 2011, no receivables were outstanding for longer than the agreed upon payment terms.The net amount of accounts receivable was considered collectible and no allowance for doubtful accounts was recorded in either period. 13 Note 4. Inventories Inventories consisted of the following items as of September 30, 2012 and December 31, 2011: September30, December31, Raw materials $ $ Packaging materials ─ Work-in-process ─ Samples Finished goods Allowance for samples inventory (1,534,723 ) (627,474 ) Reserve for obsolescence (647,711 ) ─ Inventory, net $ $ Note 5. Investments Investments in Marketable Securities and Other Comprehensive Income The Company holds investment marketable equity securities as available-for-sale and the change in the market value gives rise to other comprehensive income. The components of other comprehensive income are recorded in the consolidated statements of income and comprehensive income, net of the related income tax effect. On October 5, 2011, the Company acquired 2.6 million shares of TherapeuticsMD for a purchase price of $1.0 million, or $0.38 per share, representing approximately 3.2% of TherapeuticsMD’s outstanding common stock at that time. The Company’s purchase was contingent upon TherapeuticsMD’s acquisition of VitaMedMD, which occurred on October 4, 2011. The Company has applied a 30% discount to the quoted market value ofits TherapeuticsMD stock, which represents the Company’s estimate of the discount for lack of marketability for its non-controlling interest. In connection with the Company’s purchase of shares of TherapeuticsMD, the Company also entered into a software license agreement with VitaMedMD pursuant to which VitaMedMD granted the Company an exclusive license to use certain of its physician, patient and product data gathering software in the field of pediatric medicine for a period of five years for a monthly fee of $21,700.Cooper Collins, the Company’s Chief Executive Officer, was appointed to the board of TherapeuticsMD following the Company’s acquisition of its interest in TherapeuticsMD. As of September 30, 2012 TherapeuticsMD Common Stock Cost Appreciation Discount Fair Value 2,631,579 shares $ $ $ ) $ Investment in and Termination of Joint Venture On December 17, 2010, the Company entered into a Joint Venture Agreement (the “JV Agreement”) with SEEK to form a joint venture structured as a private company limited by shares incorporated in the United Kingdom (the “JV”).The purpose of the JV was to develop and obtain regulatory approval in both Europe and the United States for products utilizing the JV’s intellectual property.Pernix contributed approximately $1.5 million to the JV, in consideration for 50% of the voting interest and approximately 46% of the total economic interest in the JV.On September 26, 2011, the Company funded an additional $1.0 million in cash to the JV for continuing operations. 14 Below is the condensed balance sheet of the JV at the time of Pernix’s exit from the JV (as described below): Condensed Balance Sheet as of: May14, December31, (unaudited) (in thousands) Cash and other current assets $ $ Intellectual property and other rights (including capitalized development costs) Total assets $ $ Equity $ $ Three Months Ended September 30, Nine Months Ended September 30, Loss from operations of the joint venture with SEEK $ - $ $ $ Development costs of the JV for products utilizing the JV intellectual property were approximately $522,000 for the period ended May 14, 2012.The Company recorded approximately 46% of these development costs, or $240,000 for the nine months ended September 30, 2012, in loss from operations of our JV. See Note 7, Intangible Assets, for further discussion. Note 6.
